Citation Nr: 1243634	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  06-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2005 and November 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in June 2008.  In August 2008 and June 2011, the Board remanded these matters for additional development.

The Board notes that in the April 2005 rating decision, the RO denied service connection for a right eye disability.  The Veteran perfected an appeal as to that matter.  By rating decision in October 2010, service connection for diplopia, claimed as right eye disability was granted with an evaluation of zero percent, effective October 7, 2004.  As this was a full grant of the benefit sought with regard to a right eye disability, such issue is no longer a part of the current appeal.

The Board notes that the Veteran's claim has previously been adjudicated as entitlement to service connection for PTSD, in accordance with the diagnosis identified in his own contentions.  However, the Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  In other words, 


although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Accordingly, as the medical evidence of record shows that the Veteran has been diagnosed with other psychiatric disabilities (major depressive disorder and generalized anxiety disorder), the Board has recharacterized the issue as set forth on the front page of this decision. 

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in October 2004 and August 2005 VCAA letters the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  He was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in October 2004 addressing the claim for service connection for tinnitus (described as hearing loss), which was prior to the April 2005 rating decision; and in August 2005 addressing the service connection claim for hearing loss, which was prior to the November 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate his claim for service connection.  Further, a March 2006 letter provided notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, including the pre-induction examination and the examination prior to discharge, service personnel records, VA treatment records, and VA examination reports.  The Veteran's Virtual VA (electronic records) file has been reviewed and the medical records contained therein are not pertinent to the matters currently on appeal.  Accordingly, the Board concludes that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA audiological examinations in December 2008 and July 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In March 2007, the Board remanded the matters for additional development.  With respect to those claims decided herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2007 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Thus, the Board finds that further examination is not necessary.  For the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Legal Criteria, Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to these claims. 

The issues before the Board involve claims of entitlement to service connection for bilateral hearing loss and for tinnitus.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court): 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he contends resulted from exposure to gunfire and explosions in Vietnam.

The Veteran's DD 214 documents that he served in the U.S. Army and that his military occupational specialty (MOS) in service was 55B20 AMMO (ammunition specialist), with duties that included "Ammo Rec Clk", "Ammo Stor Helper", and "Ammo Stor Spec".  Information received regarding an unrelated claim verifies that the Veteran was exposed to gunfire and explosions in Vietnam.  Therefore, the Board finds it reasonable to accept that the Veteran was exposed to noise trauma during service.

During the Veteran's March 1968 pre-induction physical examination, his ears were clinically evaluated as normal.  The audiological evaluation showed puretone thresholds, in decibels, as:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
-10
-5
10
n/a
-10
Left Ear
0
5
10
n/a
0

In an associated report of medical history, the Veteran denied that he had or had previously experienced hearing loss, ear trouble of any sort, or worn hearing aids.

During the Veteran's December 1970 service separation physical examination, his ears were evaluated as clinically normal.  He was also afforded an audiological evaluation, which showed puretone thresholds, in decibels, as:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
15
10
15
10
Left Ear
10
15
10
10
10

Postservice, on April 1971 VA examination, the Veteran's ears were normal and neither hearing loss nor tinnitus was noted.  

In October 2004, the Veteran filed a claim for loud pitch noise, which the RO initially described as hearing loss, and then subsequently as a claim for tinnitus.  In May 2005, the Veteran filed a claim for hearing loss.  

On May 2006 VA outpatient audiology consult, the Veteran was seen for a comprehensive audiological assessment.  His chief complaint at that time was decreased hearing and intermittent tinnitus in the right ear.  He reported that his hearing loss was longstanding.  His noise exposure history was confirmed for the military (alleged combat during Vietnam), and occupational (truck driver for 34 years).  He stated that tinnitus was in the right ear only with infrequent occurrences (11 to 25 percent of the time).  The assessment was mild to moderate sensorineural hearing loss in both ears, worse in left than in the right.  It was noted that slight asymmetry probably attributable to noise exposure greater in left than right.

At his June 2008 Travel Board hearing, the Veteran testified that while in Vietnam he was detailed to guard the ammunition depot.  He was not detailed to deliver ammunition to outside units; they would usually pick-up the ammunition.  He stated that he was assigned a M16 and he carried a M79, both of which he fired.  He also fired the M60 and 50-caliber.  He did not wear hearing protection.  He testified that he did not experience a lot of noise as a truck driver because the windows would be up.  He stated that he started having ringing in his ears in the1980's or 1990's.  He stated that in May 2006 he was told by VA that he had tinnitus.  

On December 2008 VA audiological examination, the examiner noted that the Veteran was a very poor historian, that he rambled for most of the examination about events not related to his audiological history or hearing loss.  The examiner noted review of the claims file.  The Veteran reported that he was stationed in Vietnam; and although he did not actively participate in combat, he had exposure to weapons fire, and ear protection was not utilized.  He confirmed noise exposure in his occupations as a welder for 6 years and as a truck driver for 34 years.  He denied any recreational noise exposure.  He was not specific as to the date and circumstances of the onset of bilateral recurrent tinnitus, but stated that it was noticed after Vietnam.  He described the tinnitus as a high pitched ring which occurred about two times per week.

Results on audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
60
LEFT
25
30
40
60
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and 96 percent in the left ear.  The diagnosis for the right ear was mild sensorineural loss.  The diagnosis for the left ear was moderate sensorineural loss.  Tinnitus was also diagnosed.  It was noted however that tinnitus is present and it is as least as likely as not a symptom associated with the Veteran's hearing loss.  

After reviewing the Veteran's claims file, the examiner noted that the Veteran's service treatment records did not indicate any treatment or complaints for hearing loss or tinnitus.  The Veteran had filed previous claims for disability beginning in 1971, but tinnitus and hearing loss were not listed as claimed disabilities until his last claim.  Given the Veteran's inability to specify an onset date and possible etiology of the hearing loss and tinnitus, his 2.5-year military career with no reported active combat (other than his patrolling the ammunition site), and his 34 plus years as a truck driver (with left ear near exhaust system), it "is less likely as not" that his hearing loss is related to his military service.

On July 2011 VA audiological examination, the Veteran's chief complaint was that he did "not hear too good."  He reported that he was in Vietnam for sixteen months and denied any combat.  His duty in Vietnam was to patrol the ammunition site.  He reported a history of noise exposure in the military from explosives and weapon fire.  He report occupational noise exposure from doing a lot of welding in school, which lasted four years, and from driving a truck for about 34 years.  He denied any use of hearing protection with either occupation.  He denied any noise exposure from recreation.  He complained of having tinnitus, which he claimed had its onset 1.5 years following military service.  He did not know the etiology of his tinnitus.  He stated it was a loud high pitch tone that happened two to three times a week for 30 to 40 minutes, and it is recurrent.

Results on audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
55
65
LEFT
45
45
50
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 94 percent in the left ear.  The diagnoses were bilateral sensorineural hearing loss and bilateral tinnitus.  It was noted that tinnitus is as likely as not a symptom associated with the hearing loss.  The examiner opined that based on all available evidence, the Veteran's current complaint of hearing loss and tinnitus is less likely as not caused by or a result of his military noise exposure.  By rationale he noted that the Veteran's service treatment records did not indicate any treatment or complaint for hearing loss or tinnitus.  He had normal hearing upon entering the military and normal hearing upon separating from the military with no thresholds worse than 15 decibels for either hearing test.  He did have significant threshold shifts during his time in the military; however, even though he did have significant shifts in his hearing during military service, his hearing was normal at his entrance and exit examinations and he reported that his hearing loss and tinnitus did not begin until approximately 1.5 years after being discharged from the military.  Immediately following discharge from the military, he went to school to become a welder and was welding a lot during his program.  He continued to welding for four years before becoming a diesel truck driver.  The examiner concluded that it is much more likely that the excessive noise exposure from welding with consolidated diesel rather than military noise caused the Veteran's initial hearing loss and tinnitus.  His hearing loss likely continued to progress during the next four years of welding and during his 34 years of driving diesel trucks; and tinnitus continued for the same reasons.  

The foregoing evidence demonstrates that the Veteran has a current disability of bilateral hearing loss and tinnitus.  What remains for consideration is whether there is a link or nexus between the Veteran's claimed disabilities and his service, to include his conceded exposure to noise trauma therein.

It is undisputed that the Veteran currently has bilateral hearing loss and tinnitus disabilities.  The question presented here, however, is whether his current hearing loss and tinnitus is related to his active duty service.  While the Veteran asserts that his hearing loss and tinnitus resulted from exposure to gunfire and explosions in Vietnam, he has stated that his hearing loss and tinnitus did not begin until approximately 1.5 years after being discharged from the military.  As was noted above, a disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  A Veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like hearing loss and hearing loud high pitch tones, his statements that he has hearing loss and tinnitus ever since service (the Veteran has also asserted that his hearing loss and tinnitus are a result of noise exposure in service and he first noticed hearing loss and tinnitus 1.5 years following active duty service) are not credible.

Significantly, the Veteran's service treatment records are silent for hearing loss and tinnitus.  A review of his service separation examination report shows he had normal hearing by VA standards in both ears.  The Board further observes that during a March 1971 VA examination (conducted within a year of the Veteran's separation from service in conjunction with his claim for other benefits), the Veteran's ears were normal and neither hearing loss nor tinnitus was noted.  The Board acknowledges that the Veteran claims that the claimed hearing loss and tinnitus did not begin until 1.5 years following military service.  However, the evidence shows no complaints of symptoms or treatment for hearing loss or tinnitus following service, until 2006.  At the May 2006 VA outpatient audiology consult the Veteran reported having longstanding hearing loss.  

The Board notes that while the Veteran, in 2006, reports longstanding hearing loss, the evidence clearly establishes that hearing loss was not present in service.  The separation examination demonstrates that medical personnel were of the opinion at that time that there was no hearing loss.  Moreover, the report does not suggest that the Veteran himself even voiced complaints of hearing loss at that time.  In fact, in March 1971 (approximately 3 month after discharge from service) the Veteran was examined by VA and he did not report any ear or hearing loss problems.  This suggests to the Board that the Veteran did not in fact believe he suffered from a hearing impairment (to include tinnitus) at that time as it is reasonable to expect that he would have reported such to a VA medical professional.  The Veteran's failure to report pertinent complaints at the time of his discharge examination and at an examination approximately 3 months after separation from service, diminishes the credibility of his current assertions (made many years after the fact in the course of seeking monetary benefit).  

Both the Board and the December 2008 and July 2011 VA examiners considered the December 1970 service separation examination report to be probative evidence of the absence of pertinent complaints, ear pathology, or clearly symptomatic hearing loss detectable by audiometer testing.  Thus, the Veteran's assertions of continuity since service are found to be not credible evidence of such in light of the negative separation examination report and no report of hearing impairment (including tinnitus) at the time of the March 1971 VA examination.  Therefore, the Board finds that service connection for bilateral hearing loss and tinnitus on the basis that they  became manifest in service and persisted since is not warranted.  As there is no competent evidence that sensorineural hearing loss was manifested in the first postservice year, there is also no basis for considering (and applying) 38 U.S.C.A. § 1112 chronic disease presumptions (for sensorineural hearing loss as an organic disease of the nervous system).  

Regarding whether the Veteran's bilateral hearing loss and tinnitus are otherwise related to his service, to include his noise trauma exposure therein, the only competent evidence in the record that addresses these questions are that of the December 2008 and July 2011 VA examination reports.  In the context of the totality of the evidence and information, VA examiners essentially concluded that the Veteran's claimed hearing loss and tinnitus are not the result of noise exposure experienced while in the military.  In reaching such conclusions, the examiners interviewed the Veteran, examined him, and reviewed his claims file.  In particular, both examiners  noted that hearing evaluations in service show normal hearing.  The July 2011 examiner specifically notes that even though the Veteran had significant shifts in threshold during service, this did not result in a hearing loss disability as audiometry test at separation from service was normal.  No competent evidence of record contradicts the December 2008 and July 2011 VA examiners' opinions.  Nor is there competent evidence of record that indicates that the Veteran's current hearing loss and tinnitus disabilities are of a nature and etiology such that they are related to military service many decades ago.  Furthermore, both VA examiners opined that tinnitus is as likely as not a symptom associated with hearing loss.  As the Veteran is not service-connected for hearing loss, service connection for tinnitus on the basis that it is proximately due to the Veteran's hearing loss disability is not for application. 

The only evidence in favor of a link to service for the claimed disabilities is the Veteran's assertions, which the Board has found to be unpersuasive in light of the other evidence of record. Notably, as a lay person, the Veteran is competent to testify as to the symptoms he experiences (such as hearing loss and high pitch tones).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears or tinnitus is capable of lay observation).  However,  it is beyond his competence to opine that his bilateral hearing loss and tinnitus disabilities are related to his service, to include his exposure to noise trauma therein.  Such questions are medical in nature and may not be resolved by mere lay observation; the Veteran does not have the training to opine regarding medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

The Board acknowledges the Veteran's statement that he was exposed to noise from explosives and weapon fire while in the military, and never used any type of hearing protection during that time.  As mentioned earlier, such noise exposure is conceded.  However, to the extent the Veteran may feel that his current hearing loss and tinnitus are the result of such noise exposure during service, this is inconsistent with the service separation examination report showing no complaints or medical findings of such hearing problems.  The Board further observes that the in-service acoustic trauma took place several decades prior to the earliest time that the Veteran ever sought evaluation for the claimed hearing and tinnitus problems.  The evidence does not reveal that he had hearing loss and tinnitus disabilities when he was examined by VA (March 1971) and examination of the ears was normal; and hearing loss and tinnitus were not indicated. 

The Veteran's earliest post-service hearing evaluation, where he indicated hearing problems, including tinnitus was in 2006, more than 35 years following active duty service.  The Board emphasizes the multi-year gap between discharge from active duty service (1970) and initial contemporaneous documentation of reported symptoms related to bilateral hearing loss and tinnitus in 2006.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, on VA audiological assessment in 2006 the Veteran reported postservice noise exposure as a truck driver for 34 years.  It is noteworthy that the Veteran did not file a claim for service connection for hearing loss and tinnitus for many years after service, which suggests that he did not believe that his hearing loss and tinnitus was service-related for many years.  The record indicates that he was aware of the process of filing VA claims as he filed a VA claim in the 1970's.  This delay in filing a claim also diminishes the credibility of his current assertions that he had hearing loss related to service for many years.  

After thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is not warranted.  Entitlement to service connection for tinnitus is not warranted.  To this extent, the appeal is denied.   


REMAND

Regarding the claim of service connection for an acquired psychiatric disability, to include PTSD, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to this claim.  See 38 C.F.R. § 3.159.

As noted above, the Veteran's psychiatric claim has been recharacterized as one of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  In a June 2005 VA outpatient treatment report, the Veteran was diagnosed with PTSD, major depressive disorder and generalized anxiety disorder.  On March 2010 VA examination the examiner noted, regarding the diagnosis of PTSD, the Veteran vaguely endorsed some symptoms including avoidance of thoughts/feelings related to Vietnam.  She opined that the Veteran also endorsed mild depressed mood and sometimes felt like "giving up."  Moreover, the Veteran's representative contends, as explained in the November 2012 written brief presentation, that VA examiner (in the 2011 VA examination report) admitted the Veteran was diagnosed with depression but failed to comment regarding it and a possible relationship to the Veteran's service (including on a direct basis and either caused or aggravated by his 

previously service-connected disabilities).  Thus, the Board finds that VA examiners' opinions of record are inadequate for rating purposes and a remand for further development is necessary.  See Barr, 21 Vet. App. 303.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr, 21 Vet. App. 303.

During the July 2011 VA mental health examination, the Veteran reported VA mental health outpatient treatment from 2005 to 2010.  He stated that he received outpatient mental health care sporadically from 2005 to 2007, and the frequency of his appointments decreased over time.  He had two appointments over the course of the last three years with his most recent appointment occurring in May 2010.  There are no VA mental health treatment records (including on Virtual VA)  beyond November 2007 that have been associated with the claims file.  As VA medical records are constructively of record and must be obtained, the RO should obtain such records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The case is REMANDED for the following:

1.  The RO should obtain copies of any VA clinical records not on file pertaining to mental health treatment from the appropriate VA Medical Center from December 2007 to the present, to specifically include the medical report from the Veteran's May 2010 appointment.  

2.  The claims file should be referred to the same examiner who conducted the July 2011 VA examination.  The examiner should report whether a medical diagnosis of an acquired psychiatric disability other than PTSD is warranted under DSM IV criteria.  If so, the examiner should offer an opinion as to whether: 

a. It is at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disability is causally related to the Veteran's military service.  

b. Is it at least as likely s not (a 50% or higher degree of probability that any psychiatric disability diagnosed is proximately caused by the Veteran's service-connected disability or disabilities (the Veteran is service-connection for type 2 diabetes, a low back disability and a right eye disability).

c. Is it at least as likely as not (a 50% or higher degree of probability) that any psychiatric disability diagnosed has been permanently aggravated by any of the Veteran's service-connected disabilities (the Veteran is service-connection for type 2 diabetes, a low back disability and a right eye disability).

If the July 2011 VA examiner is not available, the Veteran should be afforded a new VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted by VA to determine if the Veteran suffers from an acquired psychiatric disorder, including PTSD, generalized anxiety disorder, and/or depressive disorder, as a result of his verified stressor.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.   

The examiner should clearly report whether a medical diagnosis of an acquired psychiatric disability other than PTSD is warranted under DSM IV criteria.  If so, the examiner should offer an opinion as to whether :  

a. It is at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disability is causally related to the Veteran's military service.  

b. Is it at least as likely s not (a 50% or higher degree of probability that any psychiatric disability diagnosed is proximately caused by the Veteran's service-connected disability or disabilities (the Veteran is service-connection for type 2 diabetes, a low back disability and a right eye disability).

c. Is it at least as likely as not (a 50% or higher degree of probability) that any psychiatric disability diagnosed has been permanently aggravated by any of the Veteran's service-connected disabilities (the Veteran is service-connection for type 2 diabetes, a low back disability and a right eye disability).

A detailed rationale should be furnished for all opinions.  

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible), and that the above questions have been clearly answered and a rationale furnished for all opinions, in compliance with this Remand.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue under a merits analysis.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


